Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 2.1 Execution Copy AGREEMENT AND PLAN OF MERGER BY AND AMONG GERDAU AMERISTEEL CORPORATION , GCV INC., CHAPARRAL STEEL COMPANY, and, solely for the purposes of Section 1.15 and Article IIIA, GERDAU, S.A. DATED AS OF JULY 10, 2007 TABLE OF CONTENTS ARTICLE I THE MERGER 2 1.1 The Merger 2 1.2 Closing; Effective Time 2 1.3 Effects of the Merger 2 1.4 Conversion of Company Capital Stock 2 1.5 Merger Sub Common Stock 3 1.6 Company Dissenting Shares 3 1.7 Options and Other Awards 4 1.8 Certificate of Incorporation 4 1.9 Bylaws 5 1.10 Directors and Officers of the Surviving Corporation 5 1.11 Further Assurances 5 1.12 Exchange Fund 5 1.13 Exchange of Shares 5 1.14 Withholding 6 1.15 Guaranty of Guarantor 7 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7 2.1 Corporate Organization, Standing and Power 7 2.2 Capitalization 7 2.3 Authority; No Violation 9 2.4 Consents and Approvals 10 2.5 SEC Documents; Financial Statements 10 2.6 Absence of Certain Changes or Events 11 2.7 Undisclosed Liabilities 12 2.8 Legal Proceedings 12 2.9 Taxes and Tax Returns 13 2.10 Employee Benefit Plans 14 2.11 Labor Matters 16 2.12 Compliance with Applicable Law and Regulatory Matters 16 2.13 Material Contracts 16 2.14 Assets 17 2.15 Environmental Matters 18 2.16 State Takeover Laws; Rights Agreement 19 2.17 Insurance 19 2.18 Intellectual Property 19 2.19 Opinion of Financial Advisor 20 2.20 Brokers Fees 20 2.21 Company Information 20 2.22 No Other Representations or Warranties 20 -i- ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARENT 21 3.1 Corporate Organization, Standing and Power 21 3.2 Authority; No Violation 21 3.3 Consents and Approvals 22 3.4 Legal Proceedings 22 3.5 Compliance with Applicable Law and Regulatory Matters 22 3.6 Brokers Fees 22 3.7 Parent Information 23 3.8 Merger Sub 23 3.9 Financing 23 3.10 No Parent or Merger Sub Ownership of Company Common Stock 24 3.11 No Other Representations or Warranties 24 ARTICLE IIIA REPRESENTATIONS AND WARRANTIES OF GUARANTOR 24 3A.1 Corporate Existence and Power 24 3A.2 Corporate Authorization 24 3A.3 Governmental Authorization 24 3A.4 Non-Contravention 24 3A.5 No Other Representations or Warranties 25 ARTICLE IV CONDUCT PRIOR TO THE EFFECTIVE TIME 25 4.1 Conduct of Business Prior to the Effective Time 25 4.2 Conduct of Business of the Company 25 4.3 No Solicitation 28 4.4 Conduct of Parent and Merger Sub 30 ARTICLE V ADDITIONAL AGREEMENTS 31 5.1 Regulatory Matters 31 5.2 Access to Information 34 5.3 Cooperation with Parent Public Offering 35 5.4 Stockholder Approval 35 5.5 Public Disclosure 35 5.6 Reasonable Best Efforts; Further Assurances 35 5.7 Employees; Employee Benefit Matters 36 5.8 Director and Officer Indemnification 38 5.9 Advise of Changes 39 5.10 Rule 16b-3 39 5.11 Financing Assistance 39 ARTICLE VI CONDITIONS PRECEDENT 40 6.1 Conditions to the Companys Obligation To Effect the Merger 40 6.2 Conditions to Parents and Merger Subs Obligation To Effect the Merger 41 6.3 Conditions to Parents and Merger Subs Obligation To Effect the Merger 41 -ii- ARTICLE VII TERMINATION AND AMENDMENT 41 7.1 Termination 41 7.2 Effect of Termination 43 7.3 Expenses and Termination Fees 43 ARTICLE VIII DEFINITIONS 44 8.1 Certain Defined Terms 44 ARTICLE IX GENERAL PROVISIONS 51 9.1 Nonsurvival of Representations, Warranties and Agreements 51 9.2 Notices 51 9.3 Interpretation 52 9.4 Disclosure Schedules 52 9.5 Counterparts 52 9.6 Entire Agreement 52 9.7 Binding Effect; Assignment 52 9.8 Amendments and Waivers 53 9.9 Third Party Beneficiaries 53 9.10 Governing Law 53 9.11 Specific Performance 53 9.12 Rules of Construction 53 9.13 Waiver of Jury Trial 54 9.14 Severability 54 EXHIBIT Exhibit A Form of Guaranty -iii- AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (this  Agreement ), dated as of July 10, 2007, by and among GERDAU AMERISTEEL CORPORATION, a Canadian corporation ( Parent ), GCV INC., a Delaware corporation and an indirect wholly owned subsidiary of Parent ( Merger Sub ), solely for purposes of Section 1.15 and Article IIIA , GERDAU, S.A., a Brazilian corporation (the  Guarantor ), and CHAPARRAL STEEL COMPANY, a Delaware corporation (the  Company ). Certain terms have the meanings given to such terms in Article VIII . WHEREAS , the board of directors of the Company (the  Company Board ) has determined that it is advisable and in the best interests of the Company and its stockholders for Parent to acquire the Company upon the terms and subject to the conditions set forth in this Agreement; WHEREAS , in furtherance of the acquisition of the Company by Parent, it is proposed that Merger Sub shall merge with and into the Company (the  Merger ), with the Company being the surviving corporation, upon the terms and subject to the conditions set forth in this Agreement; WHEREAS , the Company Board has (i) determined that this Agreement and the transactions contemplated by this Agreement, including the Merger, are advisable and in the best interests of the Company and its stockholders, (ii) approved this Agreement and the transactions contemplated by this Agreement, including the Merger, in accordance with the requirements of the DGCL, and (iii) resolved to recommend that the stockholders of the Company adopt this Agreement; WHEREAS , the board of directors of Parent has (i) determined that the Merger is advisable and in the best interests of Parent and its stockholders and (ii) approved this Agreement and the transactions contemplated by this Agreement, including the Merger; WHEREAS , (i) the board of directors of Merger Sub has determined that the Merger is advisable and in the best interests of Merger Sub and its stockholders and (ii) the stockholders of Merger Sub, have adopted and approved this Agreement and the transactions contemplated by this Agreement, including the Merger; WHEREAS , concurrently with the execution of this Agreement, and as a condition and inducement to the Companys willingness to enter into this Agreement, the Guarantor has provided the guaranty in favor of the Company, the terms of which are set forth in Exhibit A attached hereto (the  Guaranty ), with respect to the performance by Parent and Merger Sub of their obligations under this Agreement; and WHEREAS , pursuant to the Merger, among other things, the outstanding shares of Company Common Stock, other than (i) shares of Company Common Stock held by Parent or Merger Sub or any wholly owned Subsidiary of Parent or Merger Sub, (ii) shares of Company Common Stock held in the treasury of the Company or by any wholly owned Subsidiary of the Company and (iii) the Company Dissenting Shares, will be converted into the right to receive the Merger Consideration as set forth herein. NOW , THEREFORE , in consideration of the foregoing and the representations, warranties, covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I THE MERGER 1.1 The Merger . At the Effective Time, and subject to and upon the terms and conditions of this Agreement and the applicable provisions of the DGCL, Merger Sub shall merge with and into the Company. The Company shall be the surviving corporation in the Merger (the  Surviving Corporation ) and shall continue its corporate existence under the Laws of the State of Delaware. Upon consummation of the Merger, the separate corporate existence of Merger Sub shall terminate. 1.2 Closing; Effective Time . (a) The closing of the Merger (the  Closing ) shall take place as soon as practicable, and in any event not later than two (2) Business Days after the satisfaction of each of the conditions set forth in Section 6.1 (other than those conditions that by their nature are to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions) or at such other time as the parties hereto may agree (the date on which the Closing occurs, the  Closing Date ). The Closing shall take place at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, NY 10019, or at such other location as the parties hereto may agree in writing. (b) At the Closing, the Company and Merger Sub shall cause a certificate of merger (the  Certificate of Merger ) to be executed, acknowledged and filed with the Secretary of State of the State of Delaware in accordance with the provisions of Section 251 of the DGCL. The Merger shall become effective at such time as the Certificate of Merger has been duly filed with the Secretary of State of the State of Delaware or at such later date or time as may be agreed by Parent and the Company in writing and specified in the Certificate of Merger in accordance with the DGCL (the effective time of the merger, the  Effective Time ). 1.3 Effects of the Merger . At and after the Effective Time, the Merger shall have the effects set forth in the applicable provisions of the DGCL. Without limiting the generality of the foregoing, and subject thereto, at the Effective Time, all the properties, rights, privileges, powers and franchises of the Company and Merger Sub shall vest in the Surviving Corporation, and all debts, liabilities and duties of the Company and Merger Sub shall become debts, liabilities and duties of the Surviving Corporation. 1.4 Conversion of Company Capital Stock . At the Effective Time, by virtue of the Merger and without any action on the part of Parent, the Company or the holder of any of the following securities: -2- (a) Each share of Company Common Stock issued and outstanding immediately prior to the Effective Time (other than (i) shares of Company Common Stock held by Parent or Merger Sub or any wholly owned Subsidiary of Parent or Merger Sub, (ii) shares of Company Common Stock held in the treasury of the Company or by any wholly owned Subsidiary of the Company and (iii) Company Dissenting Shares) shall be converted into the right to receive $86.00 in cash, without interest (the  Merger Consideration ). All shares of Company Common Stock issued and outstanding immediately prior to the Effective Time held by Parent or Merger Sub or any wholly owned Subsidiary of Parent or Merger Sub, or held in the treasury of the Company shall be cancelled and shall cease to exist as of the Effective Time. (b) All shares of Company Common Stock converted into Merger Consideration pursuant to this Section 1.4 shall no longer be outstanding and shall automatically be cancelled and shall cease to exist as of the Effective Time, and each certificate previously representing any such shares of Company Common Stock shall thereafter represent the right to receive with respect to each underlying share of Company Common Stock the Merger Consideration, without interest, plus any unpaid dividends. (c) Subject to the consent of Parent pursuant to Section 4.2(b) , if, prior to the Effective Time, the outstanding shares of Company Common Stock are changed into a different number or class of shares by reason of any stock split, division or subdivision of shares, stock dividend, reverse stock split, consolidation of shares, recapitalization or other similar transaction, then an appropriate and proportionate adjustment shall be made to the Merger Consideration. 1.5 Merger Sub Common Stock . At the Effective Time, by virtue of the Merger and without any action on the part of Parent or the Company, each share of the common stock, $0.001 par value, of Merger Sub shall be converted into one validly issued, fully paid and nonassessable share of common stock, par value $.01 per share, of the Surviving Corporation (which shares shall not be deemed to be shares of Company Common Stock outstanding immediately prior to the Effective Time for purposes of this Agreement). 1.6 Company Dissenting Shares . (a) Notwithstanding Section 1.4 , shares of Company Common Stock outstanding immediately prior to the Effective Time and held by a holder who has not voted in favor of the Merger or consented thereto in writing and who has exercised such holders right to demand appraisal for such shares in accordance with the DGCL ( Company Dissenting Shares ) shall not be converted into the right to receive the Merger Consideration, unless such holder fails to perfect or withdraws or otherwise loses the right to appraisal. Holders of Company Dissenting Shares shall have those rights, but only those rights, of holders who perfect their appraisal rights under Section 262 of the DGCL. If after the Effective Time any such holder fails to perfect or withdraws or otherwise loses the right to appraisal, the shares of Company Common Stock held by such holder shall be treated as if they had been converted as of the Effective Time into the right to receive the Merger Consideration. (b) The Company shall give Parent prompt notice of any demand, purported demand, objection, notice, petition or other communication received from stockholders or provided to stockholders by the Company with respect to any Company Dissenting Shares or -3- shares claimed to be Company Dissenting Shares, and Parent shall have the right to participate in all negotiations and proceedings with respect to such shares. The Company shall not, without the prior written consent of Parent, voluntarily make any payment with respect to, or settle or offer to settle, any demand or purported demand respecting such Company Dissenting Shares. 1.7 Options and Other Awards . (a) At the Effective Time, each option to purchase shares of Company Common Stock (each, a  Company Option ), whether or not then vested, shall vest, automatically be cancelled at the Effective Time and be converted into the right to receive, at the Effective Time, a lump sum cash payment in dollars equal to the product of (i) the number of shares of Company Common Stock subject to such Company Option and (ii) the excess, if any, of (x) the Merger Consideration over (y) the exercise price per share of such Company Option (such amount,  Option Consideration ), less such amounts as are required to be withheld or deducted under the Code or any provision of U.S. state or local Tax Law with respect to the making of such payment. The Surviving Corporation shall pay the holders of Company Options the cash payments described in this Section 1.7(a) on or as soon as reasonably practicable after the Closing Date, but in any event within five (5) Business Days following the Closing Date. (b) Immediately prior to the Effective Time, each award of restricted Company Common Stock ( Company Restricted Shares ) shall vest in full and be converted into the right to receive the Merger Consideration as provided in Section 1.4(a) , less such amounts as are required to be withheld or deducted under the Code or any provision of U.S. state or local Tax Law with respect to the making of such payment. (c) Immediately following the Effective Time, each deferred stock award or common stock equivalent award measured by the value of a number of shares of Company Common Stock (together,  Deferred Shares ) shall be converted into a vested obligation to pay cash with a value equal to the product of (i) the Merger Consideration and (ii) the number of Deferred Shares (such amount, the  Deferred Share Consideration ), payable on a deferred basis at the time that the underlying Deferred Shares would have been settled under their terms as in effect immediately prior to the Effective Time, plus earnings thereon (as described below), less such amounts as are required to be withheld or deducted under the Code or any provision of U.S. state or local Tax Law with respect to the making of such payment. From and after the Effective Time until the applicable payment date, the Deferred Share Consideration shall earn interest at a rate equal to 120% of the long-term Applicable Federal Rate as prescribed under Section 1274(d) of the Code. (d) The Compensation Committee of the Board of Directors of the Company (the  Compensation Committee ) and/or the Company Board, as applicable, shall make such adjustments and amendments to or make such determinations with respect to Company Options, Company Restricted Shares and Deferred Shares to implement the foregoing provisions of this Section 1.7 . 1.8 Certificate of Incorporation . At the Effective Time, the certificate of incorporation of the Company shall be amended in its entirety to read in the form of the certificate of incorporation of Merger Sub as effective immediately prior to the Effective Time, -4- except that the name of the Surviving Corporation shall be GCV Inc., and, as amended, shall be the certificate of incorporation of the Surviving Corporation until thereafter amended as provided therein or by applicable Law. 1.9 Bylaws . At the Effective Time, the bylaws of the Company, as in effect immediately prior to the Effective Time, shall be the bylaws of the Surviving Corporation. 1.10 Directors and Officers of the Surviving Corporation . At the Effective Time, subject to applicable Laws, (i) the existing members of the board of directors of Merger Sub immediately prior to the Effective Time shall be the initial directors of the Surviving Corporation and shall hold office until their respective successors are duly elected and qualified, or their earlier death, resignation or removal, and (ii) the officers of the Company immediately prior to the Effective Time shall be the initial officers of the Surviving Corporation and shall hold office until their respective successors are duly elected and qualified, or their earlier death, resignation or removal. 1.11 Further Assurances . If, at any time after the Effective Time, any further action is necessary or desirable to carry out the purposes of this Agreement or to vest the Surviving Corporation with full right, title and possession to all assets, property, rights, privileges, powers and franchises of the Company and Merger Sub, the Company, Parent and Merger Sub shall cause their respective officers to take all such lawful and necessary action, so long as such action is not inconsistent with this Agreement. 1.12 Exchange Fund . At or prior to the Effective Time, Parent shall (i) designate a bank or trust company reasonably acceptable to the Company to act as paying agent for the Merger (the  Paying Agent ) and (ii) deposit, or cause to be deposited, with the Paying Agent an amount in cash equal to the aggregate Merger Consideration to which holders of Company Common Stock shall be entitled at the Effective Time pursuant to Section 1.4 (such cash, the  Exchange Fund ). The Exchange Fund shall be invested by the Paying Agent as directed by Parent; provided , however , that such investments shall be in obligations of or guaranteed by the United States of America or any agency or instrumentality thereof and backed by the full faith and credit of the United States of America, in commercial paper obligations rated A-1 or P-1 or better by Moodys Investors Service, Inc. or Standard & Poors Corporation, respectively, or in certificates of deposit, bank repurchase agreements or bankers acceptances of commercial banks with capital exceeding $1 billion (based on the most recent financial statements of such bank which are then publicly available). Any net profit resulting from, or interest or income produced by, such investments shall be the property of and payable to Parent. 1.13 Exchange of Shares . (a) As soon as practicable after the Effective Time, the Paying Agent shall mail to each holder of record of one or more certificates of Company Common Stock whose shares are being converted into the Merger Consideration pursuant to Section 1.4 a letter of transmittal (which shall be in customary form, and shall specify that delivery shall be effected, and risk of loss and title to the certificates of Company Common Stock shall pass, only upon delivery of the certificates of Company Common Stock to the Paying Agent or delivery of a lost stock affidavit and indemnity (the  Lost Stock Affidavit ) in form as approved by Parent, in its -5- sole discretion) and instructions for use in effecting the surrender of the certificates of Company Common Stock in exchange for the Merger Consideration. Upon proper surrender of a certificate of Company Common Stock for exchange and cancellation or delivery of a Lost Stock Affidavit, as appropriate, to the Paying Agent, together with such properly completed letter of transmittal, duly executed, the holder of such certificate of Company Common Stock shall be entitled to receive in exchange therefor the amount of Merger Consideration provided in Section 1.4 , and the certificate of Company Common Stock so surrendered shall forthwith be cancelled. No interest shall be paid or accrued on any cash or on any unpaid dividends or distributions payable to holders of certificates of Company Common Stock. (b) After the Effective Time, there shall be no transfers on the stock transfer books of the Company of the shares of Company Common Stock which were issued and outstanding immediately prior to the Effective Time. If, after the Effective Time, any certificates of Company Common Stock representing such shares are presented for transfer to the Paying Agent, each such share shall be cancelled and exchanged for the Merger Consideration provided in Section 1.4 . In the event of a transfer of ownership of any share of Company Common Stock prior to the Effective Time that has not been registered in the transfer records of the Company, the Merger Consideration payable in respect of such share of Company Common Stock shall be paid to the transferee of such share if the certificate that previously represented such share is presented to the Paying Agent accompanied by all documents required to evidence and effect such transfer and to evidence that any applicable stock transfer Taxes have been paid. (c) Any portion of the Exchange Fund that remains unclaimed by the stockholders of the Company for 12 months after the Effective Time shall be paid to Parent. Any stockholders of the Company who have not theretofore complied with this Article I shall thereafter look only to Parent for payment of the Merger Consideration deliverable in respect of each share of Company Common Stock formerly held by such stockholder as determined pursuant to this Agreement without any interest thereon. Notwithstanding the foregoing, neither the Company, Parent, the Paying Agent nor any other Person shall be liable to any former holder of shares of Company Common Stock for any amount delivered in good faith to a public official pursuant to applicable abandoned property, escheat or similar Laws. (d) In the event any certificate of Company Common Stock shall have been lost, stolen or destroyed, upon the making of a Lost Stock Affidavit by the Person claiming such certificate of Company Common Stock to be lost, stolen or destroyed and, if reasonably required by Parent, the posting by such Person of a bond in such amount as Parent may determine is reasonably necessary as indemnity against any claim that may be made against it with respect to such certificate of Company Common Stock, the Paying Agent shall issue in exchange for such lost, stolen or destroyed certificate of Company Common Stock the Merger Consideration such holder has a right to receive pursuant to this Article I . 1.14 Withholding . Parent, the Surviving Corporation and the Paying Agent shall be entitled to deduct and withhold from the Merger Consideration deliverable under this Agreement, and from any other payments made pursuant to this Agreement, such amounts as Parent, the Surviving Corporation and the Paying Agent are required to deduct and withhold with respect to such delivery and payment under the Code or any provision of applicable Tax Law. To the extent that amounts are so withheld, such withheld amounts shall be treated for all -6- purposes of this Agreement as having been delivered and paid to the holder of shares of Company Common Stock in respect of which such deduction and withholding was made by Parent, the Surviving Corporation and the Paying Agent. 1.15 Guaranty of Guarantor . Pursuant to the form of Guaranty as set forth on Exhibit A attached hereto, Guarantor hereby unconditionally and irrevocably guarantees the due and punctual performance by Parent and Merger Sub of each and every obligation of Parent and Merger Sub arising under this Agreement, including, without limitation, payment by Merger Sub of the Merger Consideration, the Option Consideration and the Deferred Share Consideration, pursuant to the Merger. ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY Except as disclosed in the disclosure letter, dated as of the date of this Agreement and delivered to Parent in connection with the execution and delivery of this Agreement (the  Company Disclosure Schedule ), which disclosure shall be subject to Section 9.4 , the Company represents and warrants to Parent and Merger Sub as follows: 2.1 Corporate Organization, Standing and Power . The Company and each of its Subsidiaries which is a corporation is a corporation duly organized, validly existing and in good standing under the Laws of its jurisdiction of incorporation. Each of the Companys Subsidiaries which is a limited liability company, limited partnership, business trust or other form of legal entity is an entity duly organized, validly existing and in good standing under the Laws of its jurisdiction of organization. Each of the Company and its Subsidiaries has the corporate power and authority to own its properties and to carry on its business as now being conducted and is duly qualified to do business and is in good standing in each jurisdiction in which the failure to be so qualified and in good standing has had and would reasonably be expected to have, individually or in the aggregate, a Company Material Adverse Effect. The Company has furnished or made available to Parent a complete and correct copy of the certificate or articles of incorporation, as amended, and bylaws, as amended, and any other charter or organizational documents, each as amended, of the Company and each of its Subsidiaries. Neither the Company nor any of its Subsidiaries is in violation of any of the provisions of its certificate or articles of incorporation or bylaws or other charter or organizational documents, each as amended, except for any such violation that has not had and would not reasonably be expected to have, individually or in the aggregate, a Company Material Adverse Effect. Section 2.1 of the Company Disclosure Schedule sets forth, as of the date hereof, a true and complete list of all of the Companys directly and indirectly owned Subsidiaries, together with the jurisdiction of incorporation or organization of each such Subsidiary and the percentage of each such Subsidiarys outstanding capital stock or other equity or other interest owned by the Company or another Subsidiary of the Company. 2.2 Capitalization . (a) The authorized capital stock of the Company consists of 100,000,000 shares of common stock, par value of $.01 per share (which common stock together with the associated preferred stock purchase rights issued pursuant to the Rights Agreement is referred to -7- herein as the “ Company Common Stock ”); and 10,000,000 shares of preferred stock, par value $.01 per share (“ Company Preferred Stock ”). As of July 5, 2007, (i) 47,160,574 shares of Company Common Stock are issued and 46,945,671 shares of Company Common Stock are outstanding, all of which are duly authorized, validly issued, fully paid and nonassessable, (ii) 2,307,725 shares of Company Common Stock are reserved for issuance upon the exercise of outstanding Company Options, (iii) 214,803 shares of Company Common Stock are held in the treasury of the Company, (iv) 118,530.09 shares of Company Common Stock are reserved for issuance upon settlement of Deferred Shares and (v) 25,000 shares of Company Preferred Stock are reserved for issuance in connection with the Rights Agreement. As of the date of this Agreement, no shares of Company Preferred Stock are outstanding. There are no bonds, debentures, notes or other indebtedness or securities of the Company that have the right to vote (or that are convertible into, or exchangeable for, securities having the right to vote) on any matters on which stockholders of the Company may vote. Except as set forth above, as of the date of this Agreement, no shares of capital stock or other voting securities of the Company are issued, reserved for issuance or outstanding and no shares of capital stock or other voting securities of the Company shall be issued or become outstanding after the date of this Agreement other than upon exercise or settlement of Company Options and Deferred Shares outstanding as of the date of this Agreement.
